DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed October 1, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY DEVICE INCLUDING TRANSMISSION AREA WITH GROOVED SUBSTRATE OR LOWER METAL PATTERNS.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2021/0234122 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


In regard to claim 2, Choi et al. teach the grooves G1/G2/G3 respectively extending to form a closed line shape in the transmission area SNDA2, and the grooves G1/G2/G2 including a first groove G1 and a second groove G2, the first groove G1 surrounding the second groove G2 (Figure 6, page 5, paragraphs [0091]-[0093]). 
In regard to claim 3, Choi et al. teach the grooves G1/G2/G3 symmetrically disposed based on a central line that is perpendicular to an upper surface of the substrate 100 (Figure 6, page 5, paragraphs [0091]-[0093]).
In regard to claim 5, Choi et al. teach an insulating layer 201 disposed between the substrate 100 and the display elements TFT/221/222/223, the insulating layer 201 comprising a second transmission hole corresponding to the transmission area SNDA2; and a thin film encapsulation layer 300 comprising an inorganic encapsulation layer 310/330 and an organic encapsulation layer 320, the thin film encapsulation layer 300 covering the display elements TFT/221/222/223 (Figure 14, pages 5-12, paragraphs [0094]-[0181]).
In regard to claim 6, Choi et al. teach the inorganic encapsulation layer 310 extending to the second transmission hole and is disposed along the grooves G1/G2/G3 (Figure 14, pages 5-12, paragraphs [0094]-[0181]).

In regard to claim 9, Choi et al. teach a width of one of the grooves G1 being different from a width of another one of the grooves G2(Figure 14, pages 5-12, paragraphs [0094]-[0181]).
In regard to claim 10, Choi et al. teach protrusions 510/520 disposed between adjacent ones of the grooves G1/G2/G3 (Figure 14, pages 5-12, paragraphs [0094]-[0181]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2021/0234122 A1) in view of Jung et al. (US 2020/0313101 A1).

However, Choi et al. fail to teach a width of one of the protrusions being different from a width of another one of the protrusions.
In regard to claim 11, Jung et al. teach a width of one of the protrusions being different from a width of another one of the protrusions (Figures 15-17, pages 9-10, paragraphs [0153]-[0166]). 
Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the display device structure as taught by Choi et al. with the display device having a width of one of the protrusions being different from a width of another one of the protrusions as taught by Jung et al. to prevent moisture permeation (page 1, paragraph [0005]).


Allowable Subject Matter
Claims 4, 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Baek et al. (US 11,137,645 B2)		Choi e al. (US 2020/0119304 A1)
Choi et al. (US 2020/0144341 A1)	Han et al. (US 2020/0106045 A1)
Lee et al. (US 2020/0312933 A1)		Lee et al. (US 2021/0151715 A1)
Nam et al. (US 2019/0393444 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
January 3, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822